 Case 2:21-cr-00013-HYJ-MV ECF No. 26, PageID.45 Filed 05/06/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                           Case No. 2:21-cr-13

                   Plaintiff,                       Hon. Hala Y. Jarbou
                                                    U.S. District Judge
      v.

TRAVIS MICHAEL RAJACIC,

                   Defendant.
                                          /

                           ORDER FOR DETENTION

      The undersigned conducted an initial pretrial conference in this case on May

5, 2021.   Defendant appeared before the Court in person.        On April 19, 2021

Defendant appeared for his arraignment via Zoom conference. (ECF No. 8.) At the

time of his arraignment, Defendant was serving a sentence of imprisonment as a

result of a state criminal conviction. Defendant’s in-person appearance in Court for

the initial pretrial conference was obtained pursuant to a writ of habeas corpus ad

prosequendum issued by the Court on April 27, 2021. (ECF No. 18.) The parties

discussed the issue of Defendant’s release status during the initial pretrial

conference. If this Court released Defendant on bond, he would immediately be

returned to the Baraga County Jail to continue serving his state court sentence.

Accordingly, the undersigned will order Defendant detained pending the resolution

of this case. Defendant may request a hearing on the issue detention at a future date.

      IT IS HEREBY ORDERED that Defendant shall remain detained pending

further proceedings.
 Case 2:21-cr-00013-HYJ-MV ECF No. 26, PageID.46 Filed 05/06/21 Page 2 of 2




     IT IS SO ORDERED.


Dated: May 6, 2021                   /s/ Maarten Vermaat
                                   MAARTEN VERMAAT
                                   U.S. MAGISTRATE JUDGE




                                     2
